 Case 2:19-cv-02127-SHL Document 68 Filed 07/11/19 Page 1 of 2                       PageID 621




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

DAVID BISHOP,                                     )
                                                  )
       Plaintiff,                                 )
v.                                                )
                                                  )          No. 2:19-cv-02127-SHL-dkv
VGOD, INC., LG CHEM AMERICA, INC.,
                                                  )
LA VAPOR, INC. and VAPOR BEAST,
                                                  )
LLC,
                                                  )
       Defendants.                                )

           ORDER GRANTING CONSENT MOTION FOR EXTENSION OF TIME


       Before the Court is Defendant Vapor Beast, LLC’s (“Vapor Beast”) Consent Motion for

Entry of Order Allowing Extension of Time for Defendant Vapor Beast, LLC to Serve Its Initial

Disclosures, filed July 10, 2019. (ECF No. 67.) The Motion seeks, pursuant to Federal Rule of

Civil Procedure 6(b), an extension of time up to and including July 29, 2019, within which to

serve initial disclosures. (Id.) As good cause for the Motion, Vapor Beast states that it “was first

brought into the action pursuant to the Second Amended Complaint on May 24, 2019.” (See

id.) 1 In addition, the Motion states that counsel was assigned to the case on June 26, 2019, and

needs additional time to gather as much required information as possible to satisfy this discovery

obligation. (Id.) Finally, the Motion states that Plaintiff David Bishop agrees to the relief

sought. (Id.)

       The Court finds the Motion well-taken and GRANTS it. Vapor Beast shall serve initial

disclosures on Mr. Bishop by or before July 29, 2019.

       1
          However, as Vapor Beast stated in a previous Motion, it was served process on June 17,
2019. (See ECF No. 60 at PageID 590.) Because service of process occurred long after the
March 6, 2019, Rule 26(f) conference in this matter, (see ECF No. 18), Vapor Beast’s deadline
to serve initial disclosures is July 17, 2019. See Fed. R. Civ. P. 6(a)(1), 26(a)(1)(D) (providing
that parties who are served after a Rule 26(f) conference have 30 days from the date of service to
make initial disclosures).
Case 2:19-cv-02127-SHL Document 68 Filed 07/11/19 Page 2 of 2    PageID 622




    IT IS SO ORDERED, this 11th day of July, 2019.

                                            s/ Sheryl H. Lipman
                                            SHERYL H. LIPMAN
                                            UNITED STATES DISTRICT JUDGE




                                        2
